OPINION — AG — ** ELECTORS — PRESIDENTIAL ELECTORS ** HOUSE JOINT RESOLUTION NO. 525 IS ADOPTED BY THE OKLAHOMA LEGISLATURE, AND THE MEASURE PROPOSED THEREIN IS ADOPTED BY THE PEOPLE AT A SPECIAL ELECTION HELD PURSUANT TO SAID RESOLUTION, THE LEGISLATURE OF OKLAHOMA COULD THEREAFTER PROVIDE FOR THE APPOINTMENT OF PRESIDENTIAL ELECTORS OF THIS STATE IN SUCH MANNER AS IT DEEMED PROPER, INCLUDING A STATE CONVENTION. (BALLOT) CITE: 26 O.S. 113 [26-113], 26 O.S. 511 [26-511], 26 O.S. 518 [26-518], ARTICLE III, SECTION 5 (FRED HANSEN)